           Case 7:18-cv-10831-PMH Document 36 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
BROWN,

                                 Plaintiff,
v.                                                           ORDER

CITY OF YONKERS, et al.,                                     18-cv-10831 (PMH)

                                   Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Counsel for defendants and plaintiff pro se appeared today at 11:00 a.m. by telephone for

a case management conference. The Court advised the parties that it considers discovery to now

be closed with the exception of plaintiff’s deposition, which remains to be completed. By

3/11/2021, defendants are directed to file a letter via ECF advising the Court of the status of

plaintiff’s deposition. When plaintiff’s deposition has been completed, defendants are directed to

file a letter notifying the Court of same, and advising of the parties’ positions concerning

settlement/mediation. As this case will be proceeding to trial, should he be so advised, plaintiff

shall make written application for pro bono counsel.

        Plaintiff indicated that he will be transferred to a different location in the next two weeks.

The Court directed plaintiff to advise the Court and defense counsel of his new address when he

is at the new facility. Plaintiff is reminded that the Court may dismiss this action if he fails to so

notify the Court in writing of a change in address.

        The Clerk of the Court is requested to mail a copy of this Order to plaintiff.

SO-ORDERED:

Dated: New York, New York
       February 11, 2021

                                                    ____________________________
                                                    Philip M. Halpern
                                                    United States District Judge
